﻿I should like, on behalf of the Government and people of the Republic of Namibia, to extend to Ambassador Samir Shihabi our heartfelt congratulations on his election to the presidency of the forty-sixth session of the General Assembly. I wish him all success, and assure him of my delegation's active cooperation in the execution of his duties. I am confident that, under his able leadership, the work of this Assembly will be handled with competence and efficiency.
Likewise, I should like to pay a tribute to His Excellency Guido de Marco, Minister of Foreign Affairs of Malta, for the most exemplary and distinguished manner in which he presided over the forty-fifth session. The Secretary-General of the United Nations, His Excellency Mr. Javier Perez de Cuellar, deserves our commendation for his commitment to the work and ideals of the United Nations. We thank him especially for his thought-provoking and comprehensive report. I join in welcoming the new Members of our Organisation, namely: the Democratic People's Republic of Korea; the Republic of Korea; the Federated States of Micronesia; the Republic of the Marshall Islands; and the three Baltic Republics of Estonia, Latvia and Lithuania. I assure them of my delegation's readiness to cooperate with them towards strengthening the work of our Organisation in the interest of world peace and inter-State cooperation.
The forty-sixth session of the General Assembly is meeting at the most historic moment in the life of the United Nations. The change in the world environment and the emerging international cooperation have placed renewed focus on the pivotal role of the United Nations as an instrument for peace-making, peace-building and peace-keeping.
The preference for dialogue rather than confrontation augurs well for our common desire for international peace and security. Our ideal for a peaceful world will, however, only be fully realized when the existing arsenals of nuclear and other weapons of mass destruction are totally eliminated. We express our fervent hope that the current initiatives will lead to that end, ensuring a secure and peaceful future for generations to come. It is in this context that Namibia has decided to accede to the Nuclear Non-Proliferation Treaty, in accordance with the Organization of African Unity's (OAU) desire to make Africa a nuclear-free zone.
The current global changes have created new realities. It is with this in mind that the Movement of Non-Aligned Countries reiterated at its tenth Ministerial Conference in Accra, Ghana, not only the validity and importance of its own continued existence, but also the need to defend and uphold its principles and objectives, among which are the sanctity of respect for sovereignty, territorial integrity and the national independence of States.
All over the world today, peoples are intensifying their struggle for freedom, democracy and social justice. We welcome the commitment by Governments to give new meaning to democracy and the defence of basic human rights and fundamental freedoms.
Despite the many victories won so far in the realisation of the principle of self-determination and national independence, of which we can all be justly proud, it is vital that we remind ourselves of the urgent need to bring an end to the remaining vestiges of colonialism, apartheid and oppression in the world.
The situation in South Africa is a cause for particular concern to my Government. As Namibians, we have shared the agony, suffering and destruction caused by the system of apartheid in southern Africa. Apartheid, however disguised, is incompatible with peace, stability and genuine cooperation. In this respect, all vestiges of apartheid must be eradicated without delay in order to pave the way for the commencement of serious negotiations, in good faith, for a new constitution, which will usher in a united, democratic and non-racial South Africa. We stand ready to make our humble contribution to that end on the basis of our recent experience in Namibia which we believe can serve as an example in the search for a peaceful solution in South Africa.
The spiralling violence in South Africa has claimed many lives and caused untold suffering and wanton destruction in that country. It is thus imperative that the South African Government end this violence, as all indications are that it cannot claim innocence in this tragic situation, particularly in view of its own recent confirmation that it has given secret funds to Inkatha.
Although my Government, like many others, recognises that some positive developments have taken place in South Africa, including in particular the repeal of some of the key pillars of apartheid, these, however, are not sufficient to warrant lessening international pressure for a speedy end to apartheid. The conditions contained in both the Harare Declaration and the United Nations Declaration on Apartheid and its Destructive Consequences in Southern Africa, calling for irreversible and profound change in South Africa, have not yet been met.
We urge all the key actors in South Africa to take bold and imaginative steps in order to create a favourable climate for negotiations leading to the adoption of a new democratic constitution.
My Government reiterates its wholehearted support for international efforts to find peaceful solutions to the remaining conflicts in different parts of the world. In this respect, we particularly welcome the cooperation among the major Powers in all fields, including the military and security fields and the reduction of nuclear weapons.
Concerning the situation in the People's Republic of Angola, the Government of Namibia reaffirms its full support for the peace process currently under way in that neighbouring country. In this respect, we should like to pay a tribute to both parties and to encourage them to remain firm on the road to the consolidation of peace and the holding of free elections in 1992.
In Mozambique, the Government is making genuine efforts to bring about peace and reconciliation in that country. Regrettably, these efforts are being undermined by RENAMO. We urge all those who can exert pressure on RENAMO to do so in order to bring RENAMO to the negotiating table. I wish to welcome the progress made thus far In Western Sahara. We hope the United Nations-supervised referendum will produce genuine results that will enable the Sahraoui people to realise their inalienable rights to self-determination and the achievement of national independence.
The question of Palestine continues to be at the centre of the Middle East conflict. The Palestinian people are still denied the exercise of their inalienable right to self-determination in their own homeland. They continue to suffer under occupation and oppression.
The Government of Namibia reiterates its support for the convening of an international conference on the Middle East, with the participation of all parties concerned, including the Palestine Liberation Organization (PLO), aimed at finding a durable solution and lasting peace in the region. It is in this context that we welcome the United States initiative to seek a formula acceptable to all the parties concerned for the convening of such a Conference. We believe that the decisions taken by the Palestine National Council, at its recent Conference in Algiers, will greatly contribute to this end.
The Government and people of Namibia have welcomed the restoration of the sovereignty and territorial integrity of Kuwait. The end of the Gulf crisis brought relief to the international community. However, the effects of that costly war in human lives and suffering, economic destruction and damage to the environment, will remain with us for a long time to come. The international community is therefore called upon to offer humanitarian assistance to alleviate the suffering of the victims of that tragic war.
The efforts by the Government of Lebanon to secure control over its borders and to establish peace and national unity, deserve the general support of the international community.
In the current favourable international atmosphere, the efforts of the Secretary-General to find a solution to the reunification and territorial integrity of Cyprus, will hopefully be fully realized.
On Afghanistan, we hope that the current disposition towards dialogue will allow the Afghan people to find a peaceful solution to the continuing conflict.
It is encouraging that the various parties in Cambodia have reached a cease-fire agreement, thus creating conditions conducive to a settlement of the conflict in that country. In this connection, we welcome the establishment of the Supreme National Council as a legitimate interim authority in that country.
Needless to say, international cooperation and solidarity are important in our world today, which is increasingly becoming a truly global village. It must be emphasized that this cooperation should be based on mutual respect and benefit among nations. Unfortunately, the present international economic trend shows the perpetuation of a pattern of restrictive economic relations among the industrialized countries to the detriment of the developing countries.
In this present unequal relationship, the countries of the South are subjected to unfavourable terms of trade, denied access to technology and financial resources which would help them enhance their economic development and prosperity. Under such circumstances, the developing countries continue to suffer from underdevelopment, poverty, economic stagnation and a devastating debt burden.
We call upon the countries of the North to recognize our legitimate desire for an equitable international economic order. At the same time, we accept the challenge for developing countries to stand together in strengthening their economic cooperation and development efforts. This position was recently emphasized by the OAU Summit of Heads of State and Government at Abuja, Nigeria, and the Tenth Ministerial Conference of the Hon-Aligned Countries at Accra, Ghana.
The Namibian Government strongly believes that regional economic cooperation will facilitate rapid and sustainable economic growth and development. It is for this reason that, immediately after independence, Namibia joined a number of regional economic institutions - notably, the Southern African Coordination Conference and the African Development Bank. In this spirit, Namibia was one of the first signatories to the Treaty establishing the African Economic Community which was signed by African Heads of State and Government at Abuja, Nigeria, in June 1991. It is the intention of Namibia to formalize membership in the Preferential Trade Area.
Our continent, the African continent, continues to be afflicted by acute economic problems which perpetuate stagnation, underdevelopment and poverty. In view of the continuing economic crisis in Africa and the regrettable failure of the United Nations Programme of Action for African Economic Recovery and Development. 1986-1990 (UHPAAESO) to achieve its stated objectives, the international community, in partnership with Africa, should renew its efforts towards finding a workable mechanism to better assist Africa in its economic recovery and development.
One and a half years have passed since Namibia gained independence. The first year was devoted to identifying priority areas for development, namely, agriculture and rural development, education and training, health care and housing. The process of national reconstruction and development upon which we have embarked, is aimed at improving the living conditions of our people who have long been victims of apartheid colonialism and brutal exploitation.
Recently, an historic Land Reform Conference was held in Windhoek. Important recommendations were adopted and subsequently presented to the Government to provide the basis for forming its land policy.
In keeping with our democratic Constitution, we have committed ourselves to ensuring justice for all the Namibian people. Human rights are the cornerstone of our Constitution, the basis of our policy of national reconciliation and the core of our foreign policy.
At independence, Namibia inherited social and economic disparities. The majority of our people still live in poverty. This poverty is characterized by low incomes, widespread unemployment and underemployment, high levels of illiteracy, inadequate provision of water, sanitation, health care and education and poor housing. Unfortunately, available statistics on Namibia do not reflect this precarious economic situation, due to the extremely high - even by world standards - income levels of a minority of the population, which is a direct consequence of apartheid. Our current efforts to redress these imbalances are hampered by budgetary constraints and the lack of necessary resources.
Against this background, we continue to appeal to the international community for assistance. We would like to take this opportunity to express our appreciation to those governments and international organisations, as well as individuals, who have joined hands with us in our development efforts. Furthermore, we welcome the decision taken at the forty-fifth session of the General Assembly to give Namibia special consideration in support of its economic and social development. I wish to express the hope that, at this session, a positive decision will be taken on the granting of least developed country status to Namibia.
An issue which remains singularly important to my Government is that of Walvis Bay and the off-shore Islands. As is well known, we are negotiating with the South African Government the reintegration of Walvis Bay and the off-short island into the rent of Namibia, as envisaged in Security Council resolution 432 (1978). I would like to inform representatives that, further to the joint statement on the question of Malvis Bay and the offshore islands, issued in Windhoek on 17 May 1991, the Governments of the Republic of Namibia and of the Republic of South Africa have agreed in principle to set up a joint administration, as an interim arrangement, pending an eventual settlement of the aforementioned question. To this end, a decision was taken to establish a Joint Technical Committee to advise the two Governments on the functions of and structures for the joint administration.
A decision was also taken to appoint a Joint Technical Committee in order to make recommendations on the demarcation of the boundary between the two countries in the middle of the Orange River in accordance with the principles of international law.
Let me emphasise that, in view of its historic role and responsibility, the Security Council should remain actively seized of the issue of Walvis Bay and the off-shore islands, and we therefore urge the members of the Council, especially the permanent members, to support our efforts towards a final resolution. I also call upon all Member States to ensure that South Africa negotiates in good faith and without undue delay. A successful resolution of this issue will not only consolidate the sovereignty and territorial integrity of our country, but will also create enormous potential for economic integration and prosperity for southern Africa. New opportunities for trade, transport and communication could then be offered and improved not only throughout southern Africa, but also the entire continent and the whole world.
Namibia is committed to the promotion and maintenance of the ecosystem, essential ecological processes and biological diversity and to the utilization of living natural resources on a sustainable basis. This principle is enshrined in our Constitution. It is in this context that we fully support the United Nations Conference on Environment and Development, to be held In Brazil next year.
We express our support for the need to restructure and democratise the United Nations system in order to make it more efficient in dealing with the challenges of today. It is, however, our view that such changes should not be confined to the Secretariat, but should be made in all its other principal organs, including the Security Council. We are aware of the various ideas that have so far been advanced on the subject. Nevertheless, it is necessary to make a careful analysis before we take any action.
Finally, I would like to pay a deserved tribute and extend our deep gratitude to the Secretary-General, His Excellency Mr. Javier Perez de Cuellar, for the most distinguished and courageous manner in which he has led the United Nations during his tenure of office. We remember vividly when, in his first address to the United Nations Council for Namibia upon assuming office 10 years ago, he committed himself to work for the independence of Namibia. In keeping with that noble commitment, he worked tirelessly and with zeal for the achievement of that goal, which was finally realized at that momentous midnight hour on 21 March 1990 when he swore in the first President of the Republic of Namibia.
Once again, we pay tribute to thousands of United Nations Transition Assistance Group workers who, through their selfless contributions became midwives in the birth of our nation.
The good name of the Secretary-General will be inextricably linked to the birth of Namibia. We wish him thanks and many, many happy returns. And, as he knows, he is always welcome to his home - our country, Namibia.
